Citation Nr: 1434398	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left ankle condition, to include as secondary to a service-connected right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In his October 2008 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ).  A hearing was scheduled for December 10, 2008.  However, in a December 2008 statement, the Veteran indicated that he wanted to cancel the scheduled hearing.  The Board thus finds that the Veteran's hearing request is withdrawn.  

The Board remanded this matter in January 2012.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's left ankle condition manifested during service, is etiologically related to service, or caused or aggravated by his service-connected right ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a left ankle condition, to include as secondary to a service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an April 2008 letter. 

The duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records, VA medical treatment records, and Social Security Administration (SSA) records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran was afforded VA examinations in May 2008 and in August 2012.  Taken together, the examinations are adequate; they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided rationale for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

The Board remanded this matter in January 2012 to determine whether there were any records pertaining to a claim for workers' compensation.  Pursuant to the Board's remand orders, the RO sent the Veteran a February 2012 letter requesting that he sign and return an enclosed authorization and release form in order for the RO to obtain outstanding records from the Office of Workers Compensation (OWCP).  To date, the Veteran has not responded to the February 2012 letter or returned the authorization and release form.  As the RO sent a proper authorization and release form to the Veteran along with a letter explaining its purpose, the RO's inability to acquire workers' compensation records resulted from the Veteran's failure to return the properly issued authorization and release form as requested.  The Board finds that an additional remand to seek procurement of those records would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Veteran claims that his left ankle condition is secondary to his service-connected right ankle disability.  Although the Veteran seeks service connection on a secondary basis, the Board will also consider whether the Veteran is entitled to service connection under a direct basis. 

A January 1986 service treatment record reveals that the Veteran sustained an inversion injury to his left ankle.  On examination, the Veteran exhibited pain and swelling.  X-rays conducted at the time reveal no fractures, calcaneal spurs or arthritis of the left ankle.  Treatment for his left ankle included pain medication and the use of crutches.  The Veteran's service treatment records reveal no further complaints, treatment or diagnosis of a left ankle condition.  During his July 1984 enlistment examination, and September 1989 examination, the Veteran did not report any problems with his left ankle and clinical evaluations conducted at the time reveal no abnormalities in the lower extremities or in the musculoskeletal system.  In fact, service medical records from April 1986 to October 1989 only indicate that the Veteran sustained an injury and received treatment for his right ankle.  On a September 1989 Report of Medical History at separation, the Veteran reported pain and swelling in the right ankle.  He did not indicate any problems with his left ankle.  

VA treatment records from April and December 2007 show complaints of bilateral ankle pain.  X-rays of the left ankle show no fracture, dislocation or bony lesions.  However, soft tissue swelling was observed.  The impression was an ankle sprain and calcaneus spur.  

May 2008 MRI results reveal mild osteoarthritis and small amounts of joint fluid in the left ankle. 

The Veteran was afforded a VA examination in May 2008.  He reported left ankle pain since 1984 or 1985.  Specifically, he claimed that he injured his left ankle in the same in-service accident where he injured his right ankle.  The Veteran reported that his pain has progressively worsened since service.  Following a physical examination, the diagnosis was left ankle sprain, calcaneal spur, mild arthritis and small amounts of fluid of the left ankle.  The VA examiner noted that the Veteran received treatment for his left ankle condition with the OWCP.   The VA examiner concluded that the Veteran's left ankle condition is less likely than not related to his service-connected right ankle disability.  He reasoned that the Veteran did not have a calcaneal spur of the left ankle in service or for many years after service.  Therefore, the Veteran's left ankle sprain "is more likely than not related to the natural process of aging and less likely than not related to [the service-connected residuals] of sprain, right ankle."  The VA examiner also noted that the right and left ankles "are far different distant anatomical areas unrelated to each other."

VA treatment records from April 2008 to July 2008 show further complaints of ankle swelling and pain.  In July 2008, the Veteran was evaluated by a VA provider.  The assessment was bursitis and joint effusion of both ankles.  The Veteran was treated with injection therapy and was instructed to apply ice to the ankles and use an ankle brace. 

The Veteran was seen again in November 2008 for ankle pain and swelling.  The VA provider noted tenderness upon palpation and edema of the left ankle.  There was no evidence of erythema, open wounds or drainage.  The assessment was bilateral sinus tarsi syndrome and chronic ankle sprain.  The Veteran was advised that his left ankle swelling could be related to his right ankle injury. 

VA treatment records from January 2009 to April 2009 show further complaints of left ankle pain and swelling.  

In January 2012, the Board remanded the claim to obtain another opinion because the May 2008 VA examiner did not address aggravation.  The Veteran was afforded a new VA examination in August 2012, where the examiner noted that the Veteran's complaints and history, including that he twisted his left ankle after service while working as a mailman and received treatment, but no "disability" at OWCP.

The diagnosis was arthritis of the left ankle and the examiner concluded that the Veteran's condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned that arthritis was not shown on the in-service x-rays and that the Veteran's current arthritis "is more likely than not related to the natural process of aging."  In regards to secondary service connection, the VA examiner found that the Veteran's left ankle condition is less likely than not proximately due, related, or aggravated by his right ankle disability.  He reasoned that the Veteran's left ankle condition is due to degenerative joint disease secondary to the natural process of aging.  Furthermore, the Veteran does not have instability of the right ankle joint which would cause aggravation to his left ankle.  The VA examiner noted that his opinion would remain the same even if the Veteran had OWCP records or sustained a post-service ankle injury.  

Based on the evidence of record, the Board finds that service connection is not warranted on a direct basis.  Although the Veteran sustained an injury to his left ankle in service, there is no competent medical evidence establishing a link between the in-service injury and his current condition.  In May 2008 and August 2012, the VA examiner concluded that the Veteran's left ankle condition is due to the natural process of aging.  Furthermore, he noted that the Veteran did not have any signs of a calcaneal spur or arthritis in service or for many years after service.  The Board finds the VA examiner's opinions highly probative, as the examiner is a medical professional who possesses the necessary education, training, and expertise to provide the requested opinions.  In addition, the examiner provided adequate rationales for his opinions.  Therefore, because the Veteran's current condition was not shown in service and is more likely than not related to the natural process of aging, there is no evidence that it is related to his military service.  

The Board also finds that service connection is not warranted on a secondary basis.  The VA examiner concluded Veteran's left ankle condition is less likely than not proximately due, related to, or aggravated by his right ankle disability.  In providing his opinion, the VA examiner noted that the Veteran does not have instability of the right ankle joint which would cause aggravation to his left ankle and diagnostic testing showed that the Veteran's left ankle condition is more likely than not due to the natural process of aging.  The Board finds the VA examiner's opinion persuasive.  Moreover, the record does not contain any competent evidence suggesting that the Veteran's left ankle condition is related to his right ankle condition.  The Board is aware that a November 2008 VA treatment record indicates that the Veteran's left ankle swelling could be related to his right ankle injury.  However, the VA provider did not provide a rationale to support her opinion.  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Because the VA provider failed to provide a basis for her conclusion, the Board finds this opinion lack probative value, and therefore, gives greater weight to the VA examiner's opinion.  Thus, without competent evidence linking the Veteran's left ankle condition to his right ankle disability, secondary service connection is not warranted.  

The Board has considered the Veteran's lay statements that there is a relationship between his left ankle condition and service and his service-connected right ankle disability.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule does not apply, and service connection for a left ankle condition, to include as secondary to a service-connected right ankle disability must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left ankle condition, to include as secondary to a service-connected right ankle disability is denied. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


